Citation Nr: 0335514	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
residuals of a left middle finger injury, currently 
rated as 10 percent disabling.

2.	Entitlement to an effective date earlier than June 29, 
2001 for a grant of service connection for residuals of 
a left middle finger injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on inactive duty training from February 
26, 1980 to June 3, 1980 and had additional periods of active 
duty for training, including from August 7, 1993 to August 
21, 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	The veteran's residuals of a left middle finger injury 
are manifested by fixation and fusion of the distal 
interphalangeal joint and occasional pain and numbness, 
with minimal overall disability to the left hand.

3.	The veteran filed his initial claim for service 
connection for his residuals of a left middle finger 
injury on June 29, 2001.


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 10 
percent for the veteran's residuals of a left middle 
finger injury are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5154, 5226 (2002) and 5226, 5229 
(2003).

2.	The criteria for an effective date earlier than June 29, 
2001 have not been met.  38 C.F.R. § 3.400 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The July 2002 RO decision and the October 2002 Statement of 
the Case (SOC) advised the veteran of the laws and 
regulations pertaining to his claims.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his appeal was being denied 
because his finger disability did not meet the criteria for a 
higher rating, and that an earlier effective date for the 
grant of service connection was being denied because there 
was no evidence he had filed a claim prior to June 29, 2001.  
The SOC made it clear to the veteran that in order to prevail 
on his claim, he needed to present evidence that his left 
middle finger disability met the criteria for the next high 
rating, and that he had filed a claim prior to June 29, 2001.  
The RO sent a letter dated in September 2001 that told the 
veteran about the VCAA and informed him what evidence he 
needed to present and what evidence the RO would obtain.  
Specifically, he was told that he needed to present evidence 
of treatment and that the RO would obtain his service medical 
records.  In addition, the RO provided the veteran with a VA 
examination for his finger.

The RO sent a letter to the veteran dated in September 2001 
that informed him that the RO would be obtaining some private 
medical records and would be ordering a VA examination if 
necessary.  The Board notes that recently the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulation that allowed the RO to send a letter containing a 
deadline for submitting evidence that is less than the one-
year called for by the VCAA.  See, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  In this case, the veteran did, in fact, provide 
additional evidence.  In light of the fact that the veteran 
has had more than one year to submit evidence and has 
submitted evidence and has not indicated that there is 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the veteran in proceeding with his appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records and 
provided the veteran with a VA examination in June 2002.  
There is no indication that there is more information or 
medical evidence to be found with respect to the veteran's 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Increased evaluation for a right knee disability

Service medical records reflect that the veteran suffered a 
crush injury to the left middle finger while on active duty 
for training in August 1993.  He was granted service 
connection for this injury and assigned a 10 percent 
evaluation.  The veteran appealed, seeking a higher initial 
rating, and an earlier effective date.

The veteran underwent a VA examination in June 2002.  The 
veteran complained of occasional pain especially during cold 
weather, occasional numbness, limitation of motion of the 
distal interphalangeal joint, and decreased grip strength.  
The veteran indicated that his finger disability did not 
interfere with his former job.  The examination revealed 
fixation and fusion of the distal interphalangeal joint of 
the left middle finger.  The veteran does not use any braces 
or take any medication for his finger.  There was no evidence 
of significant deformity, wearing, or atrophy.  There was no 
swelling, pain, or tenderness to palpation.  The examiner 
noted zero range of motion of the distal interphalangeal 
joint and that the veteran cannot bend his distal phalanx.  
The veteran had a very subtle decreased grip of the left 
hand.  X-rays revealed a prior healed fracture with no 
evidence of acute findings, and no soft tissue calcification 
or swelling.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers have recently changed.  
See, 67 FR 48,784 (July 26, 2002).  The Board will apply the 
rating criteria that are more favorable to the veteran from 
the effective date of the change, August 26, 2002.  See, 
VAOPGCPREC 7-03 (2003).

Prior to August 26, 2002 the rating criteria provided that a 
10 percent rating was warranted for either favorable or 
unfavorable ankylosis of the middle finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, DC 5226 
(2002).  Extremely unfavorable ankylosis was rated as 
amputation, which is DC 5154.  38 C.F.R. § 4.71a, DC 5154 
(2002).  Amputation of the middle finger warrants a 10 
percent rating if it is without metacarpal resection, at the 
proximal interphalangeal joint, or proximal thereto.  A 
higher rating, of 20 percent, is not warranted for amputation 
of the middle finger unless there is metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 
5154 (2003).

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, but the rating criteria for 
ankylosis of the fingers did, and an rating based on 
limitation of motion of the fingers was added.  See, 67 FR 
48,784 (July 26, 2002).  Under the new rating criteria, a 10 
percent rating is still the maximum for either favorable or 
unfavorable ankylosis of the middle finger of either hand.  
38 C.F.R. § 4.71a, DC 5226 (2003).  In addition to ankylosis, 
the rating criteria instruct that disability of the finger is 
to be considered under the amputation codes, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  The maximum evaluation for 
limitation of motion of the middle finger is 10 percent.  
38 C.F.R. § 4.71a, DC 5229 (2003).

Applying the above to the facts in this case, the Board finds 
that under both the old and the new rating criteria, a rating 
in excess of 10 percent is not warranted.  10 percent is the 
highest rating available for ankylosis either favorable or 
unfavorable under both the old and the new rating criteria.  
38 C.F.R. § 4.71a, DC 5226 (2002) (2003).  10 percent is also 
the maximum rating possible under the new criteria for 
limitation of motion of the middle finger.  38 C.F.R. 
§ 4.71a, DC 5229 (2003).  Similarly, a higher rating is not 
warranted under the rating criteria for amputation.  There is 
no evidence of disability approximating metacarpal resection 
or losing more than one-half the bone of the finger.  
38 C.F.R. § 4.71a, DC 5154 (2003).  Ratings under these three 
sections, for amputation, limitation of motion, and 
ankylosis, may not be combined since that would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (2003).  There is 
no evidence of limitation of motion of any other fingers of 
the veteran's left hand, and only very minimal interference 
with the overall functioning of the hand.  The veteran stated 
that his disability did not interfere with work, and the 
examiner noted no atrophy, swelling, deformity, or wasting.  
There was only very subtle decreased grip of the left hand.  
Therefore, application of these provisions is not warranted.  
38 C.F.R. § 4.71a, DC 5226 (2003).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no basis for a rating in excess of 10 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the long finger.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2003) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's residuals of a 
left middle finger injury have caused marked industrial 
interference or result in frequent hospitalizations.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a rating higher than 10 percent.

III.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The veteran filed his claim for service connection for 
residuals of a left middle finger injury on June 29, 2001.  
There is no evidence that he filed a claim prior to this 
date, and this date is more than a year after his release 
from active duty for training where he got injured in August 
1993.  Therefore, based on the law and regulations, the 
earliest effective date that can be assigned is the date of 
claim, June 29, 2001.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  The Board notes the veteran's 
assertion that he was not told that he could file a claim 
prior to June 2001.  Although sympathetic to this claim, the 
Board cannot grant an effective date earlier than the date of 
the claim.  The law and the regulations are controlling in 
this case.  


ORDER

Entitlement to an increased initial evaluation for residuals 
of a left middle finger injury, currently rated as 10 percent 
disabling is denied.

Entitlement to an effective date earlier than June 29, 2001 
for a grant of service connection for residuals of a left 
middle finger injury is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



